ON MOTION FOR REHEARING
SHARP, Judge.
Grice’s motion for rehearing in this case is granted in view of the Florida Supreme Court’s decision in State v. Green, 421 So.2d 508 (Fla.1982), where the court held that
if a judge wishes to retain jurisdiction, a defendant must be advised [sic], prior to pleading guilty or nolo contendere, that the court can retain jurisdiction over a part of the sentence. (Emphasis supplied).
In this case the State agrees that Grice was not advised of the possibility that the trial court could retain jurisdiction over a part of the sentence until after he had pled guilty to a lesser included offense.
Accordingly, we direct that this cause be remanded to the trial court. Grice shall be granted the opportunity of withdrawing his guilty plea. Should he do so, the State shall have the option of trying him on the original charge of first degree murder. Orr v. State, 402 So.2d 535 (Fla. 5th DCA 1981). The trial court shall advise him of that fact at the hearing on his motion to withdraw, and prior to the hearing it shall advise Grice of his right to be represented by counsel.
MOTION FOR REHEARING GRANTED; AND CASE REMANDED.
ORFINGER, C.J., and DAUKSCH, J., concur.